DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 10/08/2021 has been entered. Applicant has amended claims 1, 8, and 15. Applicant has cancelled claim 26. Applicant has added new claim 27.
Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. Regarding the arguments concerning independent claims 1, 8, and 15, Examiner respectfully disagrees. Floyd teaches the limitation of “including issuing a series of SET key-value operations using the key-value entries that are cached in the cache memory of the computer system for the first database session to transparently restore the first session context”. Applicant argues specifically that due to Floyd’s session database is not the client (claimed “computer system”), therefore Floyd does not teach the claimed limitation. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see MPEP 2145 VI). The claimed term of “computer system” is not limited to just client devices, any computer system that performs the function of “issuing a series of SET key-value operations using the key-value entries that are cached in the cache memory of the computer system for the first database session to transparently restore the first session context” teaches the claim limitation. Thus, the session databases satisfies the interpretation of the claimed “computer system”. Applicant further argues that Floyd’s load method does not describe “issuing SET key-value operations”. The independent claims 1, 8, and 15 do not define SET key-value operations . 

    PNG
    media_image1.png
    125
    607
    media_image1.png
    Greyscale

The load method disclosed in Floyd specifically states the Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area (Col 6 lines 22-34). The key disclosed in Floyd is a unique session key and the value is the session data. Thus Floyd teaches the claimed limitation. Examiner maintains the current rejection. Examiner recommends the language as noted the Interview Summary (Receipt Date 09/27/2021), and to incorporate language concerning the session flag in the session cache to overcome the current rejection. 
Claim Rejections - 35 USC § 112



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 27, the phrase "may" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 103






The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-18, 20, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969).
Regarding claim 1, Colrain teaches a method in a computer system, the method comprising: establishing a first database session with a database system (paragraph 0017 & 0050, figure 1, 104A –first database session) ; communicating session information from the computer system to the database system, which defines a first session context of the first database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.) ; caching the session information for the first database session in a cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session with the database system (paragraph 0017 & 0050, figure 1); communicating second session information from the computer system to the database system, which defines a second session context of the second database session (paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.); caching the second session information for the second database session in the cache memory of the computer system (paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session); establishing a second database session in response to detecting a disconnection of the first database session (paragraph 0051 - the client detects unavailability of a first server-client session and sends the command(s) each with matching context in a second session in response to detecting the unavailability of the first session).
Colrain teaches the presence of caching of session information for the first database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly the first session information including a first attribute and first data, caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first 
Colrain does not explicitly teach wherein the establishing of the second database session including the communicating of the first session information includes issuing a series of SET key-value operations.
Floyd teaches the first session information including a first attribute and first data (col 6, lines 6-10, Initialize Method: The Initialize method creates a session. It is only necessary to invoke this method on the first page of an application. The method initializes a session by using the supplied SessionID (32-bit character) or by generating a unique Session ID), caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first attribute is not in the cache memory, or if the first key is in the cache memory, updating a value of an existing key-value entry having the first key to be first data (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Floyd further teaches including issuing a series of SET key-value operations using the key-value entries that are cached in the cache memory of the computer system for the first database session to transparently restore the first session context (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include the first session information including a first attribute and first data, caching the first session information for the first database session in a cache memory of the computer system as a new key-value entry if a first key identifying the first attribute is not in the cache memory, or if the first key is in the cache memory, updating a value of an existing key-value entry having the first key to be first data, wherein the establishing of the second database session including the communicating of the first session information includes issuing a series of SET key-value operations as taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory overhead, remove bloated HTML and improve the overall efficiency and operation of the web farm as taught by Floyd (col 3, lines 57-60).

Regarding claim 2, Colrain teaches wherein caching the first session information includes receiving a communication from the database system comprising the first session information that was communicated to the database system and caching the first session (‘952, paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session).
Regarding claim 3, Colrain teaches wherein the third database session is established with the database system (‘952, paragraph 0058 - While client 102 is using database session 104A, database session 104A may become unavailable to client 102. Client 102 may then use database session 104B to execute commands).
Regarding claim 4, Colrain teaches wherein the third database session is established with a second database system different from the database system (‘952, paragraph 0061 - FIG. 4 illustrates an example server-side process for using a context that describes a first session to determine whether a command should be replayed in a second session. In one embodiment, step 402 is executed on the server-side in response to client-side step 306. In step 402, a server, which may be a different server than the server performing the steps in FIG. 2).
Claims 8-11 and 15-18 are rejected under similar reasoning seen in the current rejection of claims 1-4 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.






Regarding claim 6, Colrain teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising 
Floyd teaches terminating caching in response to receiving a communication from the database to terminate the caching (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include terminating caching in response to receiving a communication from the database to terminate the caching as taught by Floyd. It would be advantageous to make the combination to only keep relevant data within the cache to save storage space since computer storage is a finite quantity.
Regarding claim 7, Colrain teaches the presence of caching of session information for the third database session, and comprising the session information as seen in the cited sections used in the current rejection of claim 1, Colrain does not explicitly teach further comprising clearing the cache memory of session information for the first database session when caching is terminated.
Floyd teaches further comprising clearing the cache memory when caching is terminated (paragraph 0028 - If the response ends the client/server session, request caching component 600 deletes all requests and response status indicators for the client/server session from cache 360 (630) and stops (632)).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen 
Claims 13-14 and 20 are rejected under similar reasoning seen in the current rejection of claims 3-7 due to reciting similar limitations but directed towards a non-transitory computer readable storage medium and an apparatus.
Regarding claim 25, Colrain does not explicitly teach wherein only latest updates made to session information are cached, rather than a history of updates to the session information.
Floyd teaches wherein only latest updates made to session information are cached, rather than a history of updates to the session information (Col 6 lines 22-34 - Load Method: The Load method loads session data from the database into a memory-mapped cache. Memory-mapped data stores all of the session keys/values and keeps up with updates so that is can write the updates back to the database. This data is read from the database initially, and holds all values in memory for the lifetime of a single page. This is effectively a short-lived cache. If the values are changed, only the changed or new values are written back to the database. Initially, all data is stored in the database. Subsequent pages only push changes to what is already in the database by looking at flags in the memory-mapped area).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include wherein only latest updates made to session information are cached, rather than a history of updates to the session information as taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory (col 3, lines 57-60).
	Regarding claim 27, Colrain does not teach wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attribute.
Floyd teaches wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attribute (Col 8, lines 15-65).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain, as seen in the rejection of claim 1, to include wherein keys of cached key-value entries specify a particular session attribute, wherein the particular session attribute may be one locale, language, monetary unit, access level, application information, application name, user information, user name, wherein values of the cached key-value entries specify session data for the corresponding session attributeas taught by Floyd. It would be advantageous to make the combination to increase web server response rates, reduce memory overhead, remove bloated HTML and improve the overall efficiency and operation of the web farm as taught by Floyd (col 3, lines 57-60).




Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969) and Liang et al (US 2010/0005097).
Colrain in view of Floyd does not teach wherein the second session information includes temporary tables.
Liang teaches wherein the second session information includes temporary tables (paragraph 0049 - Some other examples of information that may be maintained and preserved within database session state include temporary database tables, temporary large objects (LOBs), database management system (DBMS) packages, etc).
Accordingly it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Colrain in view of Floyd, as seen in the rejection of claim 1, to include wherein the second session information includes temporary tables as taught by Liang. It would be advantageous to make the combination to cache different types of database session information to make the disclosed invention flexible for different applications as seen in Liang (paragraph 0048).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colrain et al (US 2013/0066952) in view of Floyd (US 8,229,969) and Bergsten et al (US 6,862,689).
Regarding claim 24, Colrain in view of Floyd teaches further comprising: establishing a third database session with the database system (Colrain – paragraph 0045 - Application 101 need not be aware, or even account for, failover of the database session from database session 103A to database session 103B. Database session 103B could also become unavailable, and session state could be preserved in the same manner as the session is migrated to database session 103C); communicating third session information from the computer system to the database system, which defines a third session context of the third database (Colrain paragraph 0050 - Each held command with its associated context is sent to another server in another server-client session to determine the compatibility of a server-side environment of the other server-client session as that second session is reconstructed.); caching the third session information for the third database session in the cache memory of the computer system (Colrain  paragraph 0034 - session context is preserved at the client such that the session context is available for any session that is used by the client. For example, a client may send commands and receive results on a session. In addition to the results of the commands, a server may also generate and send, to the client, a context of the session), Colrain in view Floyd does not explicitly teach terminating caching of the third session information for the third database session when an amount of data comprising the third session information exceeds a predetermined value.
Bergsten teaches terminating caching of the third session information for the third database session when an amount of data comprising the third session information exceeds a predetermined value (Col 2 lines 17-25 - the method includes the step of swapping the first log file with a second log file when a predetermined criteria is met. In one embodiment, the predetermined criteria includes when the size of the first log file exceeds a predefined size. In another embodiment, the predetermined criteria includes when a predetermined amount of time elapses).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166